ALDERMAN, Chief Justice,
concurring in part, dissenting in part.
I agree with these rule changes except that portion of new Criminal Procedure Rule 3.132(c)(1) which provides that the state attorney has the burden of showing beyond a reasonable doubt the need for pretrial detention pursuant to the criteria in section 907.041, Florida Statutes (Supp. 1982). This is a revision of the rule pror posed by the Criminal Procedure Rules Committee and is contrary to the express provisions of section 907.041.
The committee’s proposed rule, which is consistent with chapter 907, provides that the state attorney has the burden of showing by a substantial probability the need for pretrial detention, pursuant to the criteria in section 907.041. I would approve the rule as proposed by the committee. Substantial probability is the test established *66by the legislature in section 907.041(4)(b) and is the appropriate test.
I do not agree with the Public Defender Association’s rationale for suggesting that the appropriate burden of proof that the state must meet to show the need for pretrial detention is beyond a reasonable doubt. The state should not have to meet the same degree of proof to establish the need for pretrial detention as it is required to meet to convict a defendant. Moreover, even if I did agree, we should not adopt a standard of proof different from that already established by section 907.041.
Accordingly, I would adopt rule 3.132(c)(1) as proposed by the Criminal Procedure Rules Committee.
BOYD, J., concurs.